MEMBERS AGREEMENT BETWEEN THE MEMBERS OF NATURALSHRIMP EUROPE LTD. 1.INTRODUCTION This Agreement is made and entered into on December 2, 2005, by and between BE INVEST LTD. ("BET), a company incorporated under the laws of Switzerland, with registered address at 18, rue de St.-Pierre, 1701 Fribourg, Switzerland, and with register number CH-217-3531377-8, and NATURALSHRIMP INTERNATIONAL, INC. ("NST'), a company incorporated under the laws of the State of Delaware, USA, with registered address at 2068 N. Valley Mills Dr., Waco, Texas 76710 and with file number 155900300 (BEI and NSI are the members of the Company and shall be collectively referred to herein as the "Members"). WHEREAS, the Members intend to terminate any prior agreements between each other; and WHEREAS, BEI and NSI shall enter into a joint venture, NaturalShrimp Europe Ltd. (the "Company"); and WHEREAS, the Company is intended to serve as a holding company registered under the laws of Switzerland and, through wholly-owned subsidiaries organized under the laws of the country in which such subsidiary will be situated, shall be responsible for the construction and operation of shrimp production facilities in Europe using NSI's proprietary technology and know-how with respect to rowing shrimp, as more fully defined in Schedule 1 attached hereto (the "Shrimp Technology"); and WHEREAS, BEI and NSI will each obtain 50% of the outstanding equity interest in the Company; and WHEREAS, this Agreement intends to govern the relationship between the Members. NOW, THEREFORE, for and in consideration of the premises, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 2.PURPOSE 2.1The purpose of this Agreement is to govern and address the business relationship between the Members in regards to the ownership, construction, operation, and management of shrimp production facilities throughout Europe and initially in Spain. 2.2The Company shall be a holding company formed under the laws of the country of Switzerland and shall have a wholly-owned subsidiary, organized under the laws of the country of Spain, which shall be solely responsible for the construction and operation of shrimp production facilities in Spain using the Shrimp Technology.
